DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s preliminary amendments received July 13, 2020 are acknowledged.

Claims 1-13 have been canceled.
Claims 14-25 have been added.

Information Disclosure Statement
The IDS forms received 7/13/2020, 8/13/2020, and 9/1/2021 are acknowledged and the references cited therein have been considered.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,266,966 in view of Lowman et al. (US 7,157,085).
The issued claim of the ‘966 patent recites administering an anti-lgE antibody
comprising SEQ ID NOs:40 and 42 to treat allergic asthma in a patient. It should be
noted that the biological sequences of SEQ ID NOs: 17 and 21 as recited in the instant claims are smaller sequences which are completely contained within the longer antibody polypeptide sequences of the issued patent (see enclosed sequence alignments).  Also, as can be readily seen by inspection of Figure 7 of the ‘966 patent, SEQ ID NO:42 of the issued claims contains the S267E/L328F double mutation in the Fc region.  The issued claim differs from the instant claimed invention in that the issued claim does not indicate administration of the recited anti-IgE antibody to treat food allergy in a patient.
Lowman et al. disclose the administration of omalizumab (aka e25) as well as its
derivatives thereof to treat food allergies in patients (see entire document, particularly
column 15 and the claims, most particularly claims 10 and 18).  
Therefore, it would have been obvious to a person of ordinary skill in the art at
the time the instant invention was made alter the patient population of the ‘966 patent to
include food allergy patients. This is because Lowman et al. explicitly teach that anti-
IgE antibodies are to be used for treating food allergy in patients in addition to treating
asthma and allergy. As such artisans would reasonably expect that the anti-IgE antibody comprising SEQ ID NOs:40 and 42 administered in the ‘966 patent could also
be administered to treat food allergy in patients.


Claims 15-19 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,266,966 in view of Lowman et al. (US 7,157,085) as applied to claims 14 and 20 above, and further in view of Liu et al. (US 2009/0117124).
The inventions rendered obvious by the combination of the issued claims and the teachings of Lowman et al. have been discussed above and differ from the instant claimed invention in that while administration of anti-IgE antibodies to treat food allergies is taught, specific food allergies such as peanut are not explicitly taught.
Liu et al. teach the administration of anti-IgE antibodies to treat food allergies, with peanut, egg, treenut, milk and shellfish all being disclosed as subtypes of food allergy (see entire document, particularly the abstract, claims, and paragraphs [0400-0450], most particularly paragraphs [0402] and [0405]).
Therefore, it would have been obvious to a person of ordinary skill in the art that the inventions rendered obvious by the combination of the ‘966 claims and Lowman et al. could be modified to include administration to patients suffering from peanut, egg, treenut, milk, and/or shellfish food allergies.  The ordinary artisan would have been motivated to do so as Liu et al. teach that these specific types of food allergy are amenable to treatment with anti-IgE antibodies, and would have a reasonable expectation of success as administration of anti-IgE antibodies to treat food allergy generically was taught and claimed by Lowman et al.    

Claims 15-19 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,266,966 in view of Lowman et al. (US 7,157,085) as applied to claims 14 and 20 above, and further in view of Owen et al. (US 2008/0206237).
The inventions rendered obvious by the combination of the issued claims and the teachings of Lowman et al. have been discussed above and differ from the instant claimed invention in that while administration of anti-IgE antibodies to treat food allergies is taught, specific food allergies such as peanut are not explicitly taught.
Owen et al. teach the administration of anti-IgE antibodies to treat food allergies, with peanut, egg, treenut, milk and shellfish all being disclosed as subtypes of food allergy (see entire document, particularly the abstract, claims, and paragraphs [0035-0064], most particularly paragraphs [0038] and [0043]).
Therefore, it would have been obvious to a person of ordinary skill in the art that the inventions rendered obvious by the combination of the ‘966 claims and Lowman et al. could be modified to include administration to patients suffering from peanut, egg, treenut, milk, and/or shellfish food allergies.  The ordinary artisan would have been motivated to do so as Owen et al. teach that these specific types of food allergy are amenable to treatment with anti-IgE antibodies, and would have a reasonable expectation of success as administration of anti-IgE antibodies to treat food allergy generically was taught and claimed by Lowman et al.    


Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,062,117 in view of Lowman et al. (US 7,157,085).
The issued claims of the ‘117 patent recites administering an anti-lgE antibody
comprising SEQ ID NOs:17 and 21 to treat allergic asthma in a patient. It should be
noted that the biological sequences of SEQ ID NOs: 17 and 21 as recited in the instant claims are the same sequences as those of the issued patent (see enclosed sequence alignments).  The issued claim differs from the instant claimed invention in that the issued claims do not indicate administration of the recited anti-IgE antibody to treat food allergy in a patient.
Lowman et al. disclose the administration of omalizumab (aka e25) as well as its
derivatives thereof to treat food allergies in patients (see entire document, particularly
column 15 and the claims, most particularly claims 10 and 18).  
Therefore, it would have been obvious to a person of ordinary skill in the art at
the time the instant invention was made alter the patient population of the ‘117 patent to
include food allergy patients. This is because Lowman et al. explicitly teach that anti-
IgE antibodies are to be used for treating food allergy in patients in addition to treating
asthma and allergy. As such artisans would reasonably expect that the anti-IgE antibody comprising SEQ ID NOs:17 and 21 administered in the ‘117 patent could also
be administered to treat food allergy in patients.


Claims 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,062,117 in view of Lowman et al. (US 7,157,085) as applied to claim 14 above, and further in view of Liu et al. (US 2009/0117124).
The inventions rendered obvious by the combination of the issued claims and the teachings of Lowman et al. have been discussed above and differ from the instant claimed invention in that while administration of anti-IgE antibodies to treat food allergies is taught, specific food allergies such as peanut are not explicitly taught.
Liu et al. teach the administration of anti-IgE antibodies to treat food allergies, with peanut, egg, treenut, milk and shellfish all being disclosed as subtypes of food allergy (see entire document, particularly the abstract, claims, and paragraphs [0400-0450], most particularly paragraphs [0402] and [0405]).
Therefore, it would have been obvious to a person of ordinary skill in the art that the inventions rendered obvious by the combination of the ‘117 claims and Lowman et al. could be modified to include administration to patients suffering from peanut, egg, treenut, milk, and/or shellfish food allergies.  The ordinary artisan would have been motivated to do so as Liu et al. teach that these specific types of food allergy are amenable to treatment with anti-IgE antibodies, and would have a reasonable expectation of success as administration of anti-IgE antibodies to treat food allergy generically was taught and claimed by Lowman et al.    

Claims 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,062,117 in view of Lowman et al. (US 7,157,085) as applied to claim 14 above, and further in view of Owen et al. (US 2008/0206237).
The inventions rendered obvious by the combination of the issued claims and the teachings of Lowman et al. have been discussed above and differ from the instant claimed invention in that while administration of anti-IgE antibodies to treat food allergies is taught, specific food allergies such as peanut are not explicitly taught.
Owen et al. teach the administration of anti-IgE antibodies to treat food allergies, with peanut, egg, treenut, milk and shellfish all being disclosed as subtypes of food allergy (see entire document, particularly the abstract, claims, and paragraphs [0035-0064], most particularly paragraphs [0038] and [0043]).
Therefore, it would have been obvious to a person of ordinary skill in the art that the inventions rendered obvious by the combination of the ‘117 claims and Lowman et al. could be modified to include administration to patients suffering from peanut, egg, treenut, milk, and/or shellfish food allergies.  The ordinary artisan would have been motivated to do so as Owen et al. teach that these specific types of food allergy are amenable to treatment with anti-IgE antibodies, and would have a reasonable expectation of success as administration of anti-IgE antibodies to treat food allergy generically was taught and claimed by Lowman et al.    


Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,062,117 in view of Lowman et al. (US 7,157,085) as applied to claim 14 above, and further in view of Infuhr et al. (Allergy, 2005, 60:977-985) and in view of Chu et al. (Molecular Immunology, 2008, 45:3926-393, available online August 8, 2008).
The inventions rendered obvious in view of the issued claims and Lowman et al. have been discussed above and differ from the instant claimed invention in that administration of anti-IgE antibodies comprising the S267E/L328F double mutation is not disclosed.  It should be noted that as evidenced by Figure 7 of the ‘117 patent, SEQ ID NO:41 as recited in issued claim 2 comprises an IgG1 heavy chain sequence. 
Infuhr et al. disclose that IgE-mediated allergic diseases can be treated by the administration of anti-IgE antibodies (see entire document, particularly the abstract). They disclose that such antibodies must have a high affinity for IgE, should not bind IgE already bound by FcRI and FcRII/CD23, and should bind to membrane bound IgE (mIgE) on mIgE+ B cells (see particularly the right column of page 978). Further, such antibodies are believed to be effective because they inhibit the binding of soluble IgE to IgE receptors as well as interfering with B cell signaling in mIgE+ B cells since in such cells the mIgE is the BCR (see page 979, especially the paragraph spanning 979-981). Such interference with normal B cell signaling through the B cell receptors is thought to lead to the loss of IgE production in patients treated with anti-IgE antibodies over time (ibid and Figure 3). 
Chu et al. disclose antibodies which binds to a component of the B cell receptor (BCR) and which comprise mutations in their human IgG1 Fc regions which alter binding to Fc receptors (see entire document, particularly the abstract). Notably, it is disclosed that coengagement of the BCR with FcRIIb/CD32b inhibits B cell activation through a negative feedback loop (ibid). Chu et al. disclose numerous mutations, including G236D, L238F, and S267E (see Table 1), and indicate that the double mutant S267E/L328F comprised the greatest increase in affinity for FcRIIb of all tested mutant sequences (see entire document, particularly the middle of the first full paragraph of the left column of page 3929). Thus, Chu et al. disclose that a single antibody can suppress B cell function by simultaneously binding BCR and FcRIIb (see particularly Figure 2).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the instant invention was made to include the IgG1 Fc mutations disclosed by Chu et al. into anti-IgE antibodies used for therapeutic administrations, such as the treatment of food allergy.  This is because Infuhr et al. disclose that anti-IgE antibodies inhibit BCR signaling in IgE+ B cells and the Fc mutations which are disclosed by Chu et al. are disclosed as inhibiting B cell signaling by colligating BCR and FcRIIb. Given that anti-IgE antibodies already aggregate the BCR of IgE+ cells and inhibit their function as taught by Infuhr et al., adding mutations to the Fc region which increase binding to FcRIIb would serve to further the inhibition of B cell function as disclosed by Chu et al. thus allowing for even more effective treatment of food allergies by administration of anti-IgE antibodies as rendered obvious by the combined teachings of the issued claims and Lowman et al.   


Claims 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,062,117 in view of Lowman et al. (US 7,157,085), in view of Infuhr et al. (Allergy, 2005, 60:977-985) and in view of Chu et al. (Molecular Immunology, 2008, 45:3926-393, available online August 8, 2008) as applied to claims 14 and 20 above and further in view of Liu et al. (US 2009/0117124).
The inventions rendered obvious by the combination of the issued claims, Lowman et al., Infuhr et al., and Chu et al. have been discussed above and differ from the instant claimed invention in that while administration of anti-IgE antibodies to treat food allergies is taught, specific food allergies such as peanut are not explicitly taught.
Liu et al. teach the administration of anti-IgE antibodies to treat food allergies, with peanut, egg, treenut, milk and shellfish all being disclosed as subtypes of food allergy (see entire document, particularly the abstract, claims, and paragraphs [0400-0450], most particularly paragraphs [0402] and [0405]).
Therefore, it would have been obvious to a person of ordinary skill in the art that the inventions rendered obvious by the combination of the ‘117 claims and the cited prior art could be modified to include administration to patients suffering from peanut, egg, treenut, milk, and/or shellfish food allergies.  The ordinary artisan would have been motivated to do so as Liu et al. teach that these specific types of food allergy are amenable to treatment with anti-IgE antibodies, and would have a reasonable expectation of success as administration of anti-IgE antibodies to treat food allergy generically was taught and claimed by Lowman et al.    


Claims 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,062,117 in view of Lowman et al. (US 7,157,085), in view of Infuhr et al. (Allergy, 2005, 60:977-985) and in view of Chu et al. (Molecular Immunology, 2008, 45:3926-393, available online August 8, 2008) as applied to claims 14 and 20 above and further in view of and further in view of Owen et al. (US 2008/0206237).
The inventions rendered obvious by the combination of the issued claims, Lowman et al., Infuhr et al., and Chu et al. have been discussed above and differ from the instant claimed invention in that while administration of anti-IgE antibodies to treat food allergies is taught, specific food allergies such as peanut are not explicitly taught.
Owen et al. teach the administration of anti-IgE antibodies to treat food allergies, with peanut, egg, treenut, milk and shellfish all being disclosed as subtypes of food allergy (see entire document, particularly the abstract, claims, and paragraphs [0035-0064], most particularly paragraphs [0038] and [0043]).
Therefore, it would have been obvious to a person of ordinary skill in the art that the inventions rendered obvious by the combination of the ‘117 claims and the cited prior art could be modified to include administration to patients suffering from peanut, egg, treenut, milk, and/or shellfish food allergies.  The ordinary artisan would have been motivated to do so as Owen et al. teach that these specific types of food allergy are amenable to treatment with anti-IgE antibodies, and would have a reasonable expectation of success as administration of anti-IgE antibodies to treat food allergy generically was taught and claimed by Lowman et al.    



No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644